--------------------------------------------------------------------------------



RESTRICTED STOCK AGREEMENT


pursuant to the


RCN CORPORATION
2005 STOCK COMPENSATION PLAN




* * * * *


Grantee:


Grant Date:


Number of Shares of Restricted Stock Granted:  


* * * * *


 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of February 28,
2007, is entered into by and between RCN Corporation (the “Company”), and the
Grantee specified above, pursuant to the RCN Corporation 2005 Stock Compensation
Plan as in effect and as amended from time to time (the “Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock provided herein to the
Grantee.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
Restricted Stock hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto under the Plan. The Grantee hereby acknowledges
receipt of a true and complete copy of the Plan and that the Grantee has read
the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control. 
 
2.    Grant of Restricted Stock. The Company hereby grants to the Grantee, as of
the Grant Date specified above, the number of shares of Restricted Stock
specified above. Except as otherwise provided by Section 10.13 of the Plan, the
Grantee agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Grantee with any protection against
potential future dilution of the Grantee’s stockholder interest in the Company
for any reason. One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Grantee but shall be held in escrow by the
Company until the Restricted Stock has become vested and unrestricted. All such
stock certificates shall bear the following legend, along with such other
legends that the Board or the Committee shall deem necessary and appropriate or
which are otherwise required or indicated pursuant to any applicable
stockholders agreement:
 

--------------------------------------------------------------------------------


 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
 
3.    Vesting. Subject to Section 8, all of the shares of Restricted Stock
subject to this grant shall become unrestricted and vested in accordance with
Exhibit A hereto.
 
4.    Termination. Subject to the terms of Paragraph 3 and Exhibit A, if the
Grantee’s employment with the Company and/or one of its Subsidiaries terminates
for any reason prior to the vesting of all or any portion of the Restricted
Stock awarded under this Agreement, such Restricted Stock shall immediately be
cancelled and the Grantee (and the Grantee’s estate, designated beneficiary or
other legal representative) shall forfeit any rights or interests in and with
respect to any such Restricted Stock. The Board or the Committee, in its sole
discretion, may determine, prior to or within ninety (90) days after the date of
any such termination, that all or a portion of any the Grantee’s unvested
Restricted Stock shall not be so cancelled and forfeited.
 
5.    Dividends. Any dividends paid on shares of Restricted Stock shall be held
by the Company on the Grantee’s behalf subject to the same terms and conditions
applicable to the related shares of Restricted Stock, it being understood that
such dividends will be forfeited if the Grantee forfeits the related shares of
Restricted Stock.
 
6.    Delivery of Restricted Stock. Subject to Section 6.5 of the Plan, if the
Restricted Stock awarded by this Agreement becomes vested, the Grantee shall be
entitled to receive unrestricted Shares. 
 
7.    Non-transferability. The Restricted Stock, and any rights or interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way at any time by the Grantee (or any beneficiary(ies) of the Grantee),
other than by testamentary disposition by the Grantee or the laws of descent and
distribution. Any such Restricted Stock, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way at any time by the Grantee (or any
beneficiary(ies) of the Grantee) and shall not, prior to vesting, be subject to
execution, attachment or similar legal process. Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate the
Restricted Stock, or the levy of any execution, attachment or similar legal
process upon the Restricted Stock, contrary to the terms of this Agreement
and/or the Plan shall be null and void and without legal force or effect. Prior
to vesting, the Restricted Stock, and any rights and interests with respect
thereto, issued under this Agreement shall be held by the Company as escrow
agent. 

2

--------------------------------------------------------------------------------




14.   Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Grantee shall not assign any part of this Agreement without the
prior express written consent of the Company.


15.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


16.   Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


17.   Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


18.   Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his hand, all as of
the Grant Date specified above.



 
RCN Corporation
             
By:
     
Peter D. Aquino
   
President & Chief Executive Officer

 
 

--------------------------------------------------------------------------------